  8:19-cr-00089-JMG-MDN Doc # 81 Filed: 07/02/20 Page 1 of 1 - Page ID # 147



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             8:19-CR-89

vs.
                                                            ORDER
TRISTEN A. COLEMAN and
CHARLES R. WARE, JR.,

                   Defendants.


      This matter is before the Court on the plaintiff's motion to dismiss (filing
80). Pursuant to Fed. R. Crim. P. 48(a), leave of court is granted for dismissal
of the indictments without prejudice.


      IT IS ORDERED:


      1.    The plaintiff's Motion for Dismissal (filing 80) is granted.


      2.    The indictment, superseding indictment, and second
            superseding indictment are dismissed without prejudice.


      Dated this 2nd day of July, 2020.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
